Citation Nr: 0807791	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for hemorrhoids with 
narrowing and stricture of anal canal currently rated as 10 
percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing was held in front of the undersigned 
Veterans Law Judge in January 2008.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, in a recent decision of Vazquez-Flores v. Peake, 
supra, the Court held that a 38 C.F.R. § 5103(a) notice must 
at a minimum include notice to the claimant that, to 
substantiate a claim for increased rating, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case the veteran is seeking an increased 
evaluation for his service connected disabilities.  At the VA 
examination of December 2005 the veteran was noted to have 
normal sphincter tone with mild tenesmus present.  He 
complained of fecal leakage at night necessitating the use of 
adult diapers.  He was diagnosed amongst other things, with 
fecal leakage at night, unrelated to hemorrhoids, and anal 
sphincter pain, more likely than not secondary to residuals 
of two hemorrhoidectomies for service connected hemorrhoidal 
condition.  The Board notes that while the examiner opined 
that the veteran's fecal leakage was not due to the service 
connected hemorrhoids, he did not provide an opinion as to 
the cause of the fecal leakage.  A VA examination is needed 
to determine the cause of the fecal leakage.

Furthermore, in this case, the VCAA notices do not appear to 
conform to the requirements set forth in Vazquez-Flores in 
regards to the claim for a higher evaluation.  There is 
evidence that the veteran currently experiences fecal 
leakage; furthermore, he seems to be service connected for 
hemorrhoids with narrowing and stricture of the anal canal.  
The veteran has not been informed of the diagnostic codes 
related to stricture of the anus and impairment of sphincter 
control (Diagnostic Codes 7332 and 7333).  On remand, the 
veteran must be afforded a corrective VCAA notice letter that 
conforms to the Court's decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).
 
Finally, the Board notes that in a 2002 rating decision, the 
issue was classified as hemorrhoids with narrowing and 
stricture of the anal canal.  However, in 2005, the disorder 
was classified as hemorrhoids, internal and external, 
residuals of hemorrhoidectomy.  The removal of the 
classification of the stricture causes confusion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare a rating 
decision that properly classifies the 
service connected disability.  In 
particular, the rating decision must 
establish whether the stricture and 
narrowing is still service connected.  If 
service connection does not remain in 
force, the reasoning must be provided.

2.  The veteran should undergo VA 
examination to determine the etiology of 
any current fecal leakage disability 
found.  If confirmed, the examiner 
should determine the most likely 
etiology of any fecal leakage disability 
found.  The examiner should specifically 
comment as to whether it is as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any fecal leakage 
present is related to the service 
connected hemorrhoids or is a post 
operational residual or is related to 
the stricture, or whether such etiology 
is unlikely (i.e., less than a 50-50 
probability).  The examination should 
specifically address the veteran's 
current sphincter control and frequency 
of fecal leakage and the etiology of the 
same.  The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

3.  The RO should fulfill all 
notification and development action 
required by the Veterans Claim 
Assistance Act of 2000 with regards to 
the issue of the evaluation of 
hemorrhoids with stricture.  In 
particular, compliance should be 
ensured with the VA's obligations under 
the VCAA as interpreted in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In particular, 
the notification should inform the 
veteran of the diagnostic codes related 
to stricture of the anus and impairment 
of sphincter control (Diagnostic Codes 
7332 and 7333) and should inform the 
veteran to submit evidence of any of 
these symptoms that may be associated 
with the disability.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



